DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 1 was amended to recite that the nozzle directs coolant gas to the polishing surface at an oblique angle relative to the polishing pad. This amendment necessitated the introduction of the prior art of Ono et al (US 2012/0190273). Claim 21 was introduced to recite the relative percentage of liquid to gas flow rates. The newly recited prior art of Ono et al teaches PID controlling the flow rates of the gas and liquid to desired rates and thus relative percentages of liquid to gas flow rates.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over 
 Kodera et al (US 8,740,667) in view of Ono et al (US 2012/0190273).
Regarding claim 1:	The prior art of Kodera et al teaches a chemical mechanical polishing system, comprising: a platen (polishing table 12) to support a polishing pad 13 having a polishing surface; a conduit having an inlet to be coupled to a gas source (air tank 33, see Fig. 3 below and the discussion of water and air supply in col. 3 lines 24-55 ; and a dispenser (Laval nozzle 15) coupled to the conduit and having a convergent-divergent nozzle suspended over the platen to direct gas from the gas source onto the polishing surface of the polishing pad.  See also Fig. 2 of Kodera et al below.

Kodera et al does teach the gas is a coolant gas see col. 3 lines 39-55 see the discussion of supercooled. Furthermore, the term “coolant gas” is interpreted as a matter of an intended use as the structure  (dispenser/Laval nozzle of Kodera et al) is capable of dispensing a variety of fluids to include a coolant gas. 
The prior art of Kodera et al fails to teach that the nozzle directs coolant gas to the polishing surface at an oblique angle relative to the polishing pad. 
The prior art of Ono et al teaches a polishing apparatus where liquid and gas are provided to the polishing surface of polishing pad 14, see especially Fig. 2 and [0039] – [0045]. According to Ono et al the direction of the nozzle opening and angles of distribution of the liquid and gas are controlled via a PID controller. The motivation to control the angle(s) of distribution of the liquid and gas is that the nozzle position, angles, and distribution location are known to affect the cooling such that a larger angle will increase the cooling affect according to [0043] of Ono et al. It is noted that Ono et al does not specifically recite that the nozzle directs coolant gas to the polishing surface at an oblique angle relative to the polishing pad , but barring a showing of criticality the specific angle would have been determined within routine experimentation and as a matter of optimization as the angle is known as suggested by the prior art of Ono et al to affect the cooling effect of the polishing pad. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to adjust the nozzle of the prior art of Kodera et al such that it directs coolant gas to the polishing surface at an oblique angle relative to the polishing pad as suggested by Ono et al.

    PNG
    media_image1.png
    535
    681
    media_image1.png
    Greyscale
Fig. 2 of Kodera et al



    PNG
    media_image2.png
    284
    651
    media_image2.png
    Greyscale

Fig. 3 of Kodera et al
Regarding claim 2:	The system of claim 1, comprising the gas source and the gas, and wherein the gas is air, nitrogen, carbon dioxide, argon, evaporated ethanol and/or evaporated isopropyl alcohol.  Air tank  33 is recited in col. 3 lines 24-35 of Kodera et al.

Regarding claim 3:The system of claim 1, comprising a controller (jet stream control unit 21, see Fig. 2 of Kodera et al above) configured to be coupled to the gas source and to cause the gas source to deliver the gas through the convergent-divergent nozzle onto the polishing surface during a selected step of a polishing operation.  The Laval nozzle 15 of Kodera et al  is recited in col. 3 lines 15-55 and illustrated in Fig. 3.

Regarding claim 4:	The system of claim 3, comprising a controller configured to be coupled to the gas source and to cause the gas source to deliver the gas into the convergent-divergent nozzle at a rate up to 1000 liters per minute. See the prior art of Kodera et al where the flow rate of gas is 200NL/min (200 normal air liters per min) see col. 3 lines 30-33.
Regarding claim 5:	 The system of claim 1, further an injector having an inlet to be coupled to a liquid source and an outlet to deliver liquid from the liquid source into the convergent-divergent nozzles.   The Laval nozzle 15 of Kodera et al  is recited in col. 3 lines 15-55.

Regarding claim 6:	The system of claim 5, comprising the liquid source and the liquid, and wherein the liquid is water, ethanol, and/or isopropyl alcohol.  Water is recited in Kodera et al col. 3 line 39.

Regarding claim 7:	 The system of claim 5, comprising a controller (jet stream control unit 21) configured to be coupled to the liquid source (water supply)and to cause the liquid source to cause the liquid source to deliver liquid into the convergent-divergent nozzle (Laval nozzle 15) during a selected step of a polishing operation. The Laval nozzle 15 of Kodera et al  is recited in col. 3 lines 15-55 and illustrated in Fig. 3, see therein water supply is recited.

Regarding claim 8:	 The system of claim 5, comprising the controller configured to be coupled to the liquid source and to cause the liquid source to deliver the liquid at a rate of 0 to 300 milliliters per minute into the convergent-divergent nozzle. See col. 3 lines 31-35 in Kodera et al. where the flow rate of water is recited as 100ml/min. 

Regarding claim 9:	 The system of claim 5, comprising the controller configured to be coupled to the gas source and to cause a flow rate of gas through the convergent-divergent nozzle to be such that the gas is cooled sufficiently to cause the liquid to freeze. The Laval nozzle 15 of Kodera et al  is recited in col. 3 lines 15-55. See the discussion of super-cooled droplets in col. 3 lines 39-54 of Kodera et al.

Regarding claim 21:	The teachings of Kodera et al were discussed above. Kodera et al fails to recite the relative percentage of liquid to gas flow rates such that the flow rate of the liquid (first flow rate) and the second flow rate (gas) is 0.01 to 0.1%.
The prior art of Ono et al further teaches the use of a PID controller to control the flow rate of the liquid and gas see especially [0019] and [0024]. The motivation to modify the prior art of Kodera et al to include the PID controller of Ono et al is that the controller will control the flow rate of the gas and liquids to ensure they are optimal and thus their rates relative to one another would also be optimal. Barring a showing of criticality, the actual range of the gas and liquid to desired rates and thus relative percentages of liquid to gas flow rates would be optimized and determined within the routine experimentation and as a matter of optimization within the design of the processing parameters for the apparatus of Kodera et al when using the suggestion of Ono et al to provide a PID controller that controls the flow rate of the liquid and gas. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to optimize and determine the processing parameters to include the flow rates of the liquid and gas and subsequently their relative percentages to one another for the apparatus of Kodera et al when using the suggestion of Ono et al to provide a PID controller that controls the flow rate of the liquid and gas.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over 
 Kodera et al (US 8,740,667) in view of Ono et al (US 2012/0190273) as applied to claims 1-9 and 21 and in further view of  Huang (US 2020/0001425).

The teachings of the prior art of Kodera et al as modified by Ono et al were discussed.

The prior art of Kodera et al fails to teach the specific temperature range of the cooling gas as recited in claims 10-12 of the present invention.

The prior art of Huang teaches a CMP apparatus where air is provided between -50 -24 deg. C see [0031] – [0041].

 Regarding claim 10. The system of claim I, comprising the controller configured to be coupled to the gas source and to cause a flow rate of gas through the convergent-divergent nozzle to be such that the coolant gas is cooled from an initial temperature above 20° C to below 200 C.  

Regarding claim 11. The system of claim 10, wherein the controller is configured to cause a flow rate of gas through the convergent-divergent nozzle to be such that the coolant gas is cooled to below 0 degree C.  

Regarding claim 12. The system of claim 11, wherein the controller is configured to cause a flow rate of gas through the convergent-divergent nozzle to be such that the coolant gas is cooled to -70 to -50° C. See Huang et al [0031] where an air flow controller is recited. Recall also the PID controller discussed in the prior art of Ono et al as discussed above in the rejections of claim 21 above.


 As stated above the temperature of the cooling gas of Huang et al falls within the claimed ranges.

The motivation to provide the air in the temperature range suggested by Huang is that the temperature control enhances the polishing rate control. Furthermore, the motivation to provide a controller as suggested by Ono et al is that controllers provide reliable efficient control of the process parameters such as the temperature of the process fluid flow rates. Thus, it would have been obvious for one of ordinary skill at the time of the claimed invention to further modify the apparatus of Kodera et al as modified by Ono et al with the suggested temperature of air supply in order to better control the cooling temperature of the CMP apparatus in order to better control the polishing rate as suggested by Huang.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ueno US 8,349,247 teaches the adjustment of the flow rates of the liquid and gas in a convergent divergent nozzle to affect the cooling see col. 3 lines 19-27.
Kajiwara et al (US 6,887,132) teaches adjusting the angle of the dispenser to the polishing surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716